Citation Nr: 0821400	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  07-35 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The veteran had active service from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDINGS OF FACT

1.  An August 1968 RO decision denied service connection for 
hepatitis on the basis that a VA exam showed no residual of 
an episode of hepatitis which occurred in service.

2.  A November 2002 RO decision reopened the claim and denied 
it on the merits; the veteran did not appeal the November 
2002 decision within one year of receiving notification.

3.  Evidence added to the record since the November 2002 
rating decision does not relate to an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection for hepatitis, and does not raise a reasonable 
possibility of substantiating that claim.


CONCLUSION OF LAW

Evidence added to the record since the November 2002 rating 
decision denying the veteran's application to reopen a claim 
for service connection for hepatitis is not new and material 
and his claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of the information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The RO sent a correspondence in March 2006 that discussed the 
particular legal requirements applicable to the claim, the 
evidence considered, and the pertinent laws and regulations.  
VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error, as 
the veteran submitted evidence he believed would substantiate 
his claim.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims, and found that the error 
was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted by the following: (1) through the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) the 
veteran's contentions coupled with the communications 
provided to him by the VA over the course of this appeal.  
Ultimately, the veteran is found to be reasonably expected to 
understand from the notices provided what was needed to 
substantiate his claim.

The Board is also aware of the decision in Kent v. Nicholson, 
20 Vet App 1 (2006), regarding notice requirements for claims 
to reopen final decisions.  The Board finds no basis to 
remand this case to the RO for additional development, as the 
notice already provided to the veteran, as discussed above, 
addressed the requirements for reopening the claim for 
service connection for hepatitis.  Further, the March 2006 
letter provided an explanation of what evidence would permit 
VA to grant the veteran's newly submitted claim, so amended 
notice to the veteran would not provide a basis to grant the 
claim.  

Further, VA has obtained all relevant, identified, and 
available evidence.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence; so the 
Board also finds that VA need not provide an examination 
related to the veteran's hepatitis, as it is not reopened.  
38 C.F.R. § 3.159(c)(4)(C)(ii).  In light of the foregoing, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.      

An August 1968 rating decision denied the veteran's service 
connection claim for hepatitis.  This original denial 
considered a November 1967 VA exam that disclosed the 
veteran's hospitalization for hepatitis and subsequent 
testing that revealed no evidence of residual hepatitis.  
Ultimately, this decision became final, after the veteran 
failed to appeal this decision within the prescribed time.  
38 U.S.C.A. § 7105 (West 2002).  

A November 2002 rating decision reopened the veteran's 
service connection claim and denied it on the merits.  This 
decision considered the September 2001 statement made by 
David Craig, M.D., regarding the veteran's hepatitis status.  
The letter noted that tests of blood, which the veteran had 
donated, demonstrated a hepatitis antibody.  

Evidence of record at the time of the November 2002 rating 
decision also included the veteran's service treatment record 
and post-service medical records.  In this decision, the RO 
notes that there was no evidence that the veteran had active 
hepatitis.  The veteran did not appeal this denial within one 
year of receiving notification, and thus the decision is 
final.

The November 2002 rating decision is not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105 (West 2002).  
In order to reopen the claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For evidence to be 
new and material, it must be: 
existing evidence not previously submitted to 
agency decisionmakers. Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a).

Since the November 2002 rating decision, the veteran has 
submitted additional copies of the September 2001 statement 
of David Craig, M.D., copies of service medical records, and 
his post-service treatment record.  This newly submitted 
statement by Dr. Craig duplicates a statement already 
considered by VA in the November 2002 rating decision, as 
does the veteran's service treatment record; therefore, the 
evidence is not new within the meaning of 38 C.F.R. § 
3.156(a).  

The newly submitted private post-service medical records also 
duplicate records already considered by VA, and fail to 
demonstrate that the veteran suffers currently from any 
disability related to hepatitis.  Though the August 2002 
assessment indicates the veteran tested positive for 
hepatitis antibodies, the assessment goes further to state 
there was a negative surface antigen result, which makes the 
veteran immune from hepatitis.  Thus, these treatment records 
are not material within the meaning of 38 C.F.R. § 3.156(a).  

The veteran's contention linking his inability to give blood 
to an ongoing disability related to hepatitis represents the 
same position he presented previously to the VA; thus, this 
evidence is not new.  Reid v. Derwinski, 2 Vet. App. 312 
(1992); see also Anglin v. West, 11 Vet. App. 361, 368 (1998) 
(veteran's testimony supporting fact previously rejected 
regarding an alleged PTSD stressor was cumulative).

The veteran's contentions also fail to constitute competent 
medical evidence.  The veteran himself is not competent to 
diagnose the existence of his own disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
or diagnoses and that such evidence does not provide a basis 
on which to reopen a claim of service connection.  

In summary, the November 2002 RO, final decision, reopened 
the veteran's claim and denied it on the merits; evidence 
added to the record since this decision does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for hepatitis, and does not 
raise a reasonable possibility of substantiating that claim.  
What was lacking in November 2002, and is still lacking, is 
evidence of a current disability due to hepatitis; therefore, 
since the evidence added to the record since the November 
2002 rating decision is not new and material, and the claim 
is not reopened.

As the preponderance of the evidence is against the 
application to reopen the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence not having been received to reopen 
a claim for service connection for hepatitis, the veteran's 
appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


